Hodges, J.
In this ease the trial judge directed a verdict. A motion for new trial was filed and the court granted it, and to this judgment exceptions are taken. The rule that the judgment *773of a trial judge granting a first new trial will not be disturbed by this court, unless the judge abused his discretion in granting it, and the law and facts demanded • the verdict (Civil Code, § 6204:), applies as well where the motion for a new trial is .based on a directed verdict as where the motion is based upon the finding of a jury upon issues submitted to them in instructions of the court. If the judge is entitled to correct a finding of the jury by granting a first new trial, it follows that it is within his discretion to do so where the finding was directed by him.

Judgment affirmed.